December 6, 2011




                                     JUDGMENT

                       The Fourteenth Court of Appeals

                            MELVIN LEE PRATT, Appellant

NO. 14-11-00876-CR
NO. 14-11-00877-CR                        V.

                           THE STATE OF TEXAS, Appellee
                               ____________________

       These causes were heard on the transcript of the record of the court below. The
record indicates that the appeals should be DISMISSED. The Court orders the appeals
DISMISSED in accordance with its opinion, that the appellant pay all costs expended in
these appeals, and that this decision be certified below for observance.